Exhibit 10.5.1

LEASE AMENDMENT AND EXTENSION AGREEMENT

This Lease Amendment and Extension Agreement (the “Amendment”) is entered into
as of September     , 2011, by and between Endsley Fresno Properties, L.P., a
California limited partnership (“Landlord”), and Unified Grocers, Inc., a
California corporation (“Tenant”), who agree as follows:

1. Recitals. This Amendment is made with reference to the following facts and
circumstances:

(a) Landlord, as successor to Dermody Properties, is the landlord and Tenant,
formerly known as Unified Western Grocers, Inc., is the tenant under that
certain Standard Industrial Lease (Net-Net-Net) (Single Tenant), dated as of
November 15, 2001 (together with all prior amendments thereto, if any, the
“Lease”). Capitalized terms used but not otherwise defined in this Amendment
have the meanings given to them in the Lease.

(b) The Initial Lease Term of the Lease is scheduled to expire on April 30,
2012, and Tenant has the options to extend the term of the Lease for two
(2) additional Extension Terms of (5) years each, all as provided in the Lease.

(c) Tenant desires to extend the Initial Lease Term while retaining its options
respecting the Extension Terms, and Landlord is agreeable to extension of the
Initial Lease Term; and by this Amendment, Landlord and Tenant desire to set
forth their agreements with respect thereto.

2. Amendments. Landlord and Tenant agree that the Lease is amended as follows:

(a) The Initial Lease Term will expire on October 31, 2012, rather than
April 30, 2012. Tenant will have the option (the “Interim Extension Option”) to
further extend the Initial Lease Term for one (1) additional period of six
(6) months (the “Interim Extension Term”) such that the Initial Lease Term would
then expire on April 30, 2013. The Interim Extension Option may be exercised by
Tenant only by the giving of written notice of such exercise (the “Interim
Extension Notice”) to Landlord at least sixty (60) days before the expiration of
the Initial Lease Term. If Tenant fails to timely deliver the Interim Extension
Notice, or if this Lease is terminated pursuant to any of its other terms or
provisions prior to the expiration of the Initial Lease Term, all remaining
Extension Options shall lapse, and Tenant shall have no right to extend or
further extend the Lease Term. The Interim Extension Option shall be exercisable
by Tenant on the express condition that at the time of delivery of Tenant’s
Interim Extension Notice and at all times thereafter and prior to the
commencement of the Interim Extension Term, Tenant shall not be in default under
the Lease beyond any applicable cure period(s). In the event of the failure of
any such conditions, all unexercised Extension Options shall lapse and shall be
null and void and of no further force or effect. After exercise of the Interim
Extension Option by Tenant in accordance with the foregoing provisions, Tenant
obligation to renew shall be irrevocable by Tenant. The Interim Extension Term
will be at the same Base Monthly Rent and otherwise on all of the same terms and
conditions as are in effect under the Lease immediately preceding the
commencement of the Interim Extension Term.

 

1



--------------------------------------------------------------------------------

(b) In addition to the Interim Extension Option, Tenant shall continue to have
the Extension Options to extend the Lease Term for the two Extension Terms as
provided in the Lease. However, notwithstanding the provisions of Section 41.01
of the Lease to the contrary, Tenant’s exercise, if any, of the first Extension
Option shall be by the giving of an Extension Notice at least sixty (60) days
before the expiration of the Initial Lease Term, rather than at least one
hundred eighty (180) days before such expiration. Tenant’s exercise, if any, of
the second Extension Option shall continue to be by the giving of an Extension
Notice at least one hundred eighty (180) days prior to the expiration of the
first Extension Term.

3. Lease Remains in Effect. Except as amended hereby, the Lease remains
unmodified and in full force and effect.

4. Miscellaneous. This Amendment constitutes the entire understanding and
agreement of the parties with respect to its subject matter and it supersedes
all other understandings and agreements of the parties with respect thereto.

5. Counterparts. This Amendment may be executed in counterparts, each of which
is an original but all of which together constitute but one and the same
instrument. Signature pages of this Amendment may be detached from any
counterpart and re-attached to any other counterpart of this Amendment which is
identical in form hereto but having attached to it one or more additional
signature pages.

The parties have caused this Amendment to be duly executed by their respective
duly authorized officers or representatives as of the date first set forth
above.

 

ENDSLEY FRESNO PROPERTIES, L.P.,     UNIFIED GROCERS, INC., a California limited
partnership     a California corporation By:  

/s/ Stephen Endsley

    By:  

/s/ Gary C. Hammett

  Stephen Endsley       Gary C. Hammett   General Partner       Vice President

 

2